DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2020 was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Election/Restriction
Applicant’s election without traverse of Group II consisting of claims 13-19, 21 and 23 in the reply filed on March 07, 2022 is acknowledged.

 	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: generation unit, a switching unit and a control unit in claim 13-19, 21 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16, 18-19, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Osuka et al (Pub No.: 20200092456).
 	As to independent claim 13, Osuka discloses an image supply apparatus (digital camera with display – see Fig. 1) comprising: a memory (145 – see Fig.1) and at least one processor (120 – see Fig.1) and/or at least one circuit; and a communication interface (170 – see Fig 1) configured to communicate with an image display apparatus (see [p][0033]); wherein the processor and/or the circuit function as a generation unit (an image processor 120 generates image data by applying various processing to the captured image data generated by the image sensor 115.- see [p][0021]),  a switching unit (assist function for switching modes – see [p][0040]) and a control unit (135 -see Fig 1), wherein the generation unit is configured to generate images of different dynamic ranges (note that the image sensor can produce HDR or SDR image data based on the output device is producing an output image – see [p][0065]), the switching unit is configured to switch to a first mode for generating an image of a first dynamic range (“captures a subject and generates image data, the image processor 120 which generates HDR image data having a wide dynamic range (HDR) relating to brightness based on the image data” – see [p][0065]) or a second mode for generating an image of a second dynamic range, and the control unit is configured to, when an image of the first dynamic range is requested from the image display apparatus in a state where the first mode is set by the switching unit (“the external interface 170 (one example of an output part) which outputs the HDR image data to the external equipment which is not compatible with the reproduction of an image having a wide dynamic range but is compatible with the reproduction of an image having a narrow dynamic range (SDR)” -see [p][0065]), supply an image of the first dynamic range generated by the generation unit to the image display apparatus (see [p][0065]), and, when an image of the second dynamic range is requested from the image display apparatus, cause the generation unit to generate an image of the second dynamic range, and supply the generated image to the image display apparatus (see [p][0065]).

 	As to claim 14, Osuka teaches the apparatus, wherein the image supply apparatus is an image capture apparatus that includes an image capturing unit (digital camera – see Fig 1), and can be remotely controlled by the image display apparatus via the communication interface (“The digital camera 100 may directly communicate with other equipment through the Wi-Fi module 155 or may communicate with other equipment via an access point” – see [p][0031]), and an image of the first dynamic range and an image of the second dynamic range are live-view images captured by the image capturing unit (see [p][0050] – where the color gamut can be processed based on the capabilities of the output display in live view).

 	As to claim 15, Osuka teaches the apparatus, wherein the generation unit is configured to generate an image of the first dynamic range using a raw image captured by the image capturing unit (“The controller 135 controls the image sensor 115, captures an image, generates RAW data” – see [p][0047]).

 	As to claim 16, Osuka teaches the apparatus, wherein when generating an image of the second dynamic range, the generation unit can execute dynamic range conversion processing in which a gradation higher than predetermined luminance is prioritized  (in the mode 1, in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a high brightness gradation is maintained is displayed – se [p][0052]) and dynamic range conversion processing in which a gradation lower than the predetermined luminance is prioritized (“in the mode 2, in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a clear gradation is obtained from low brightness to intermediate brightness is displayed” -see [p][0056]).

 	As to claim 18, Osuka teaches the apparatus, wherein the generation unit is configured to, when a live view start request is received from the image display apparatus, generate an image of a dynamic range in accordance with a capability of displaying an image in the image display apparatus (the external interface 170 (one example of an output part) which outputs the HDR image data to the external equipment which is not compatible with the reproduction of an image having a wide dynamic range but is compatible with the reproduction of an image having a narrow dynamic range (SDR)” -see [p][0065]), supply an image of the first dynamic range generated by the generation unit to the image display apparatus (see [p][0065]), and the control unit is configured to, when a live-view image is requested from the image display apparatus, transmit a live-view image generated by the generation unit, to the image display apparatus (“in a live view display, an image where colors in the BT709 color gamut have favorable reproducibility and a clear gradation is obtained from low brightness to intermediate brightness is displayed” – see [p][0056]).

 	As to claim 19, Osuka teaches the apparatus, wherein the first dynamic range is an HDR (High Dynamic Range), and the second dynamic range is an SDR (Standard Dynamic Range) (see [p][0065]).

 	Claim 21 is rejected for the same reasons as set forth in the rejection of the claim 11, as claim 11 is apparatus claim for the method claimed in claim 21.  

 	Claim 23 is rejected for the same reasons as set forth in the rejection of the claim 11, as claim 11 is apparatus claim for the non-transitory processor-readable storage medium claimed in claim 23.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is  rejected under 35 U.S.C. 103 over Osuka et al (Pub No.: 20200092456) in view of Borer (Pub No.: 20180367778). 
 	As to claim 17, Osuka does not expressly disclose the apparatus, wherein the control unit is configured to transmit data compressed using a compression method in accordance with a dynamic range of an image generated by the generation unit, to the image display apparatus.
 	Borer discloses an apparatus for processing video signal including wherein the control unit is configured to transmit data compressed using a compression method in accordance with a dynamic range of an image generated by the generation unit, to the image display apparatus (the invention provides conversion of a video signal from a high dynamic range source to produce a signal usable by devices of a lower dynamic range involving a function that compresses a luminance components in a manner that depends upon the maximum allow able luminance for the lower dynamic range scheme for the corresponding colour component of each pixels – see [p][0019]).
 	  Borer and Osuka are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the apparatus for processing video signal of Borer into the apparatus of Osuka  for converting of a video signal from a high dynamic range source to produce a signal usable by devices of a lower dynamic range involving a function that compresses a luminance components in a manner that depends upon the maximum allow able luminance for the lower dynamic range scheme for the corresponding colour component of each pixels (see [p][0019]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (Pub No.: 20150049207) discloses ELECTRONIC APPARATUS AND METHOD OF CONTROLLING THE SAME. 
Matsuo et al (US Patent No.: 20150015734) discloses an electronic Apparatus For Developing Images From Raw Data.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                       May 19, 2022